DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of 1. (b) cells; 2. (b) a pump or a pressure regulator is used; 3. (b) adjust a flow rate or a pressure of the continuous phase or the dispersed phase to trap the plurality of particles cells or beads of the dispersed phase in the mixing region in a first mode; 4. (b) adjust a flow rate or a pressure of the continuous phase or the dispersed phase to allow the plurality of particles, cells or beads to flow through the orifice such that the plurality of particles, cells or beads are encapsulated in droplets of dispersed phase in a second mode in the reply filed on 12/06/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1-6 do not clearly set forth the metes and bounds of the patent protection desired.  For example, claim 1 recites “[...] when the dispersed phase and the continuous phase exit [...]”; claim 2 recites “[...] used to; adjust [...]” & claim 3 recites “[...] used to control [...]”.  Claims 1-6 do not set forth any steps involved in the method as they are not written in conventional terminology positively reciting active method steps.  As such, it is unclear which limitations the applicants are trying to claim.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Regarding claim 10, the limitation “a parameter of the flow of the buffer solution being configured to untrap cells having a size smaller than a desired size from the plurality of cells” is unclear what Applicant is trying to claim.  Is the applicant trying to claim a structural configuration or method step for a parameter?  What is the parameter of the flow referring to?  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Lee et al. (US 2005/0032240).
Regarding claim 1, Lee et al. teach a method of encapsulating a solid sample in a droplet, the method comprising: 
flowing a continuous phase (e.g., oil solutions 155; second solution) through a first fluid channel (322/324; 423/424 ¶ 0060) at a first flow rate (see e.g., Qo=1.2-33 in Fig. 19; see also 3.65 µL/min ¶ 0073); 
flowing a dispersed phase (e.g., aqueous solutions 145; first solution) through a second fluid channel (323; 423 ¶ 0060) at a second flow rate (see e.g., Qw=0.3 in Fig. 19; see also 1.7 µL/min ¶ 0073), the dispersed phase comprising a plurality of cells (e.g., lipids ¶ 0068); 
trapping the plurality of cells in a mixing region that receives the dispersed phase and the continuous phase (see Fig. 13 & ¶ 0066); and 
reducing the first flow rate (claim 20) to encapsulate the trapped plurality of cells in droplets of the dispersed phase generated (throughout the reference). 
The “wherein” clauses of claims 2-6 & “configured to untrap [...]” in claim 10 do not specify method steps.  It has been held that to be entitled to weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure.  Ex parte Pfeiffer 135 USPQ 31 (BPAI 1961).  In addition, it is noted that reciting “configured to” without identifying any structural 

Regarding claims 7-10, Lee et al. teach:
7. The method of claim 1, wherein the continuous phase comprises a lipid (¶ 0068). 
8. The method of claim 1, wherein the dispersed phase comprises an aqueous material (¶ 0038). 
9. The method of claim 1, wherein the diameter of the plurality of cells is about 2.5 µm. (¶ 0046).
10. The method of claim 1, comprising flowing a buffer solution (e.g., water or an aqueous solution) through a third fluid channel (132/134) in communication with the mixing region (see Fig. 13), the flow of the buffer solution being capable to untrap cells (see Fig. 13 for example).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Broyer et al. (US 2017/0241878) teach, among other things, a method comprising: flowing a continuous phase (e.g., buffer, see ¶ 0039-0044 for example) through a first fluid channel (e.g., second inlet orifice ¶ 0023) at a first flow rate (e.g., 70 µl/min ¶ 0304); flowing a dispersed phase (e.g., biological sample) through a second fluid channel (e.g., first inlet orifice ¶ 
Weitz et al. (US 2009/0068170) teach, among other things, a method of encapsulating a solid sample in a droplet, the method comprising: flowing a continuous phase (e.g., continuous liquid phase 12 ¶ 0062) through a first fluid channel (e.g., side channels 11) at a first flow rate (e.g., 4000 µl/h ¶ 0243); flowing a dispersed phase through a second fluid channel at a second flow rate (e.g., 1000 µl/h ¶ 0243), the dispersed phase comprising a plurality of cells (¶ 0243+); trapping the plurality of cells in a mixing region that receives the dispersed phase and the continuous phase (see Figs. 10A, 10B); and encapsulating the trapped plurality of cells in droplets of the dispersed phase generated when the dispersed phase and the continuous phase exit the mixing region through an orifice (see Figs. 10A, 10B).
Chiou et al. (US 2011/0030808) teach, among other things, a method comprising: flowing a continuous phase (e.g., buffer) through a first fluid channel (e.g., buffer channel) at a first flow rate; flowing a dispersed phase (e.g., input particles or cells 36, ¶ 0048; see also labeled particles (e.g., fluorescently tagged cells) through a second fluid channel (e.g., sample input channel) at a second flow rate, the dispersed phase comprising a plurality of cells (see ¶ 0065 & Fig. 15A for example); trapping the plurality of cells in a mixing region  that receives the dispersed phase and the continuous phase (see i.e., region around the bubble switching region in Fig. 15A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798